United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Archdale, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James M. Snow, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 09-138 & 09-298
Issued: August 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2008 appellant, through counsel, filed a timely appeal of the
September 5, 2008 merit decision of the Office of Workers’ Compensation Programs, finding
that he received an overpayment of compensation. On November 12, 2008 he also filed a timely
appeal of the Office’s October 28, 2008 nonmerit decision, denying his request for
reconsideration of an October 16, 2007 decision granting him a schedule award of his upper
extremities. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $28,320.40 for the period October 28, 2007 to August 2, 2008; (2) whether the Office
properly found that appellant was at fault in creating the overpayment and, therefore, ineligible
for waiver of the recovery of the overpayment; and (3) whether the Office properly denied
appellant’s request for a merit review of his claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On October 20, 2006 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim which the Office accepted for left carpal tunnel syndrome and left thumb trigger
finger. In a July 13, 2007 letter, the Office accepted appellant’s claim for right carpal tunnel
syndrome.
On July 26, 2007 appellant filed a claim for a schedule award. In an April 4, 2007
medical report, Dr. Warburton opined that appellant reached maximum medical improvement on
February 20, 2007. He determined that appellant sustained a five percent impairment of the left
upper extremity and a four percent impairment of the right upper extremity based on the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001).
On August 8, 2007 an Office medical adviser reviewed appellant’s case record. The
medical adviser agreed with Dr. Warburton’s April 4, 2007 findings and determined that
appellant sustained a five percent impairment of the left upper extremity and a four percent
impairment of the right upper extremity based on the A.M.A., Guides.
By decision dated October 16, 2007, the Office granted appellant a schedule award for a
five percent impairment of the left arm and a four percent impairment of the right arm for the
period February 20 to October 27, 2007. It informed him that, during the stated period, he would
receive $21,889.81. This was based on multiplying appellant’s weekly pay rate of $922.12 as of
November 26, 2006 by the 75 percent compensation rate, resulting in a payment of $2,766.36
every four weeks. The Office stated that payment of the schedule award would end on
October 27, 2007. It advised appellant that, after the ending date of the award, his entitlement to
compensation would be based solely on any disability for work resulting from his accepted
injury.
Compensation payment logs demonstrated that appellant received electronic funds
transfers in the amount of $21,889.81 for the period February 20 to September 29, 2007 and
$2,766.36 on October 27, 2007 for the period beginning on September 30, 2007. Thereafter, he
received electronic funds transfers every four weeks of $2,766.36 from October 28, 2007 to
March 15, 2008, $2,948.00 from March 16 to April 12, 2008 and $2,885.00 from April 13 to
August 2, 2008.
On August 1, 2008 the Office made a preliminary determination that appellant received
an overpayment of compensation in the amount of $28,320.40 for the period October 28, 2007 to
August 2, 2008 because he erroneously continued to receive schedule award payments after the
expiration of the schedule award on October 27, 2007. It determined that he was at fault in the
creation of the overpayment because he had been advised in the October 16, 2007 decision that
the schedule award would expire on October 27, 2007. The Office determined that during the
stated periods appellant received $28,320.40 based on the calculations in its overpayment
worksheet. Appellant was advised that he could request a telephone conference, a final decision
based on the written evidence only or a hearing within 30 days if he disagreed that the
overpayment occurred, with the amount of the overpayment or if he believed that recovery of the
overpayment should be waived. The Office requested that he complete an accompanying

2

overpayment recovery questionnaire (Form OWCP-20) and submit financial documents in
support thereof within 30 days.
In an August 25, 2008 letter, appellant contended that he was not at fault in creation of
the overpayment. He explained that he was confused by the October 16, 2007 decision which
advised him that he would receive $2,766.36 every four weeks which he began to receive on
October 26, 2007 after receiving a larger sum. Appellant stated that an Office representative
advised him that he would receive a $21,000.00 payment and payments every four weeks
thereafter until the expiration of the schedule award. The Office representative advised him that
she did not know how many payments he would receive but that they would be directly
deposited into his bank account until the award was complete. Appellant noted that his
coworkers had received a large sum schedule award and subsequent payment every four weeks
until the expiration of the award. He related that he received a benefits statement for each direct
deposit of compensation and believed everything was fine. Appellant contended that repayment
of the overpayment would cause severe financial hardship. In an August 26, 2008 OWCP-20
form, appellant stated that he did not have any of the incorrectly paid checks or payments in his
possession. He reported monthly income of $7,583.000 which represented $7,568.00 in earnings
and $15.00 for other income. Appellant also reported monthly expenses of $7,195.00. Appellant
had $100.00 cash on hand, $1,076.00 in a checking account, $8,152.00 in a savings account and
$2,500.00 in stocks and bonds, totaling $11,828.00. He submitted supporting financial
documents.
By decision dated September 5, 2008, the Office finalized the preliminary determination
of overpayment and fault. It directed recovery of the overpayment at a rate of $400.00 per
month.
In an October 13, 2008 letter, appellant, through counsel, requested reconsideration of the
Office’s October 16, 2007 schedule award decision.
By decision dated October 28, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it neither raised substantive legal questions nor included new
and relevant evidence and, thus, was insufficient to warrant a merit review of its October 16,
2007 decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.2 The Office’s procedure manual identifies

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102(a).

3

various situations when overpayments of compensation may occur, including when a schedule
award expires but compensation continued to be paid.3
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and left
thumb trigger finger. It granted him a schedule award on October 16, 2007. The Office
explained that appellant would be paid $21,889.81 for the period February 20 to
October 27, 2007. This was based on multiplying appellant’s weekly pay rate of $922.12 by the
75 percent compensation rate, resulting in a payment of $2,766.36 every four weeks.
On August 1, 2008 the Office calculated that appellant had received a total of $28,320.40
from October 28, 2007 to August 2, 2008 as he received compensation after his schedule award
ended on October 27, 2007. The Board notes that the period of the overpayment was
October 28, 2007 to August 2, 2008 and the overpayment amount is $28,320.40 as determined
by the Office in its overpayment worksheet and supporting documentation. There is no contrary
evidence regarding the fact and the amount of the overpayment. The Board, therefore, finds that
an overpayment occurred in the amount of $28,320.40 for the period October 28, 2007 to
August 2, 2008 as appellant received schedule award payments for that period after the
expiration of his award.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act4 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.5 Thus, the Office may not waive the overpayment of compensation
unless appellant was without fault.6 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.7
On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect;
“(2) failed to provide information which he or she knew or should have known to
be material; or
3

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2
(May 2004).
4

5 U.S.C. § 8129(b).

5

Michael H. Wacks, 45 ECAB 791, 795 (1994).

6

Norman F. Bligh, 41 ECAB 230 (1989).

7

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

4

“(3) accepted a payment which he or she knew or should have known was
incorrect.”8
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provide in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”9
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment because he knew
or should have known he was not entitled to schedule award compensation after the expiration of
the award on October 27, 2007. In order for the Office to establish that he was at fault in
creating the overpayment of compensation, the Office must establish that, at the time appellant
received the compensation check in question, he knew or should have known that the payment
was incorrect.10
The Board finds that appellant was at fault in creation of the overpayment from
October 28, 2007 to August 2, 2008. The October 16, 2007 schedule award decision clearly set
forth the period of the overpayment and the amount of the payments to be issued, noting that the
schedule award ended on October 27, 2007. Appellant’s August 25, 2008 letter stated that, he
received a benefits statement for each compensation payment he received by direct deposit
which led him to believe that he was receiving the correct amount of compensation. He,
however, acknowledged that a schedule award has an expiration date as he stated that his
coworkers had received a large sum schedule award and subsequent payment every four weeks
until the expiration of the award. The Board notes that appellant received his schedule award
compensation in the same manner. Appellant received a direct deposit of $21,889.89 for the
period February 20 to September 29, 2007 and on October 27, 2007 he received a direct deposit
of $2,766.36 for the period beginning on September 30, 2007. The Board also notes that the
period between the issuance of the schedule award and expiration of the award was only 12 days
while appellant continued to receive compensation for over 10 months. For these reasons, the
Board finds that the Office correctly found appellant at fault in creation of the overpayment from
October 28, 2007 to August 2, 2008. Appellant knew or should have reasonably known that the
payments he received following the expiration of the schedule award were incorrect.
On appeal, appellant contended that the Office failed to properly explain the conditions
under which he would receive schedule award payments. He also contended that he was advised
8

20 C.F.R. § 10.433(a).

9

Id. at § 10.433(b); Diana L. Booth, supra note 7.

10

Diana L. Booth, supra note 7.

5

by an Office representative in October 2007 that he would receive a $21,000.00 payment and
payments every four weeks thereafter until the expiration of the schedule award. Appellant
stated that the Office representative stated that she did not know how many payments he would
receive but that they would be directly deposited into his bank account until the award was
complete. The Office regulations provide that an individual may not be at fault if he or she
relied on misinformation given in writing by the Office (or by another government agency which
he or she had reason to believe was connected with the administration of benefits) as to the
interpretation of a pertinent provision of the Act or its regulations.11 There is no evidence that
appellant relied on misinformation given in writing by the Office. He accepted payments that he
knew or should have known to be incorrect. As the evidence establishes that appellant is at fault
in the creation of the overpayment in compensation that occurred in this case, the Board finds
that he is not entitled to waiver of recovery of the overpayment.12 The fact that the Office may
have erred in issuing the payments does not mitigate this finding.13
With respect to the recovery of the overpayment in compensation, the Board’s
jurisdiction is limited to reviewing those cases where the Office seeks recovery from continuing
compensation benefits under the Act.14 As appellant is no longer receiving schedule award
compensation, the Board does not have jurisdiction with respect to recovery of the overpayment
under the Debt Collection Act.15
LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,16 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.17 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.18 When a claimant fails to meet one of
the above standards, the Office will deny the application for reconsideration without reopening
the case for review of the merits.

11

20 C.F.R. § 10.435(b).

12

D.R., 59 ECAB ___ (Docket No. 07-823, issued November 1, 2007).

13

See 20 C.F.R. § 10.435(a); D.R., supra note 14; William E. McCarty, 54 ECAB 525 (2003).

14

20 C.F.R. § 10.441(a); Terry A. Keister, 56 ECAB 559 (2005); see also Cheryl Thomas, 55 ECAB 610 (2004).

15

Cheryl Thomas, supra note 14.

16

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
17

20 C.F.R. § 10.606(b)(1)-(2).

18

Id. at § 10.607(a).

6

ANALYSIS -- ISSUE 3
By letter dated October 13, 2008, appellant disagreed with the Office’s October 16, 2007
schedule award decision. The relevant issue in the case, whether he has more than a five percent
impairment of the left arm and a four percent impairment of the right arm, is medical in nature.
Appellant did not submit any relevant or pertinent new evidence not previously
considered by the Office in support of his request for reconsideration. Further, he did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office. Appellant merely requested
reconsideration of the Office’s October 16, 2007 decision. As appellant did not meet any of the
necessary regulatory requirements, the Board finds that he is not entitled to a merit review.19
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $28,320.40 for the period October 28, 2007 to August 2, 2008. The Board also finds that the
Office properly found that appellant was at fault in creating the overpayment and, therefore,
ineligible for waiver of the recovery of the overpayment. The Board further finds that the Office
properly denied appellant’s request for a merit review of his claim pursuant to 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 28 and September 5, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
19

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

7

